—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered March 19, 1999, which granted the motion of defendants New York Hilton Joint Venture, Hotel Waldorf Astoria Corp., and Hilton Hotels Corp. for summary judgment dismissing the complaint and cross claims as against them, unanimously affirmed, without costs.
In this action to recover for personal injuries sustained by plaintiff when he was struck by a vehicle in the driveway of defendants-respondents’ hotel, the court properly granted the hotel defendants’ motion for summary judgment dismissing the complaint and cross claims as against them since they made a sufficient prima facie showing of entitlement to judgment in their favor and plaintiffs, in response, failed to raise a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557). The complaint must be dismissed because the hotel had *339no legal duty to control the operation of the third-party automobile which struck plaintiff when the operator of the offending vehicle backed up in disregard of the plainly established one-way traffic flow in the hotel driveway (see, Pulka v Edelman, 40 NY2d 781). We have considered appellants’ remaining arguments and find them unavailing. Concur— Nardelli, J. P., Tom, Ellerin, Lerner and Andrias, JJ.